Opinion issued March 31, 2011




 
 
 
 

 





 




 
     
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00480-CV
____________
 
AMERICAN STATES INSURANCE COMPANY, Appellant
 
V.
 
DUNCAN M. HARRISON, JR. D/B/A PAVECO ASPHALT PAVING
AND J. W. NELSON TRANSPORTS, INC. D/B/A GROENDYKE, Appellees
 
 
 

On Appeal from the 125th District Court 
Harris County, Texas
Trial Court Cause No. 2008–16461
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed March 8, 2010.  On December 13, 2010, the parties filed a
joint motion to dismiss the appeal indicating all matters of controversy and
issues in dispute had been resolved.  See Tex.
R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Bland and Brown.